Exhibit 10.7

FIRST AMENDMENT TO

SERENA SOFTWARE, INC.

AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

THIS AMENDMENT (this “Amendment”) is made as of                 , 2012 between
Serena Software, Inc. (the “Company”) and [                    ] (the
“Participant,” and together with the Company, the “Parties”), to the Restricted
Stock Unit Agreement dated as of [                    ], between the Company and
the Participant (the “RSU Agreement”). Any capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the RSU Agreement.

WHEREAS, the Parties entered into the RSU Agreement on [                    ];
and

WHEREAS, pursuant to Section 15(e) of the Plan, the Parties desire to amend the
RSU Agreement as set forth below.

NOW THEREFORE, for good and valid consideration, the sufficiency of which is
hereby acknowledged, the RSU Agreement is hereby amended as follows:

 

1. The first paragraph of Section 5 of the RSU Agreement is hereby deleted in
its entirety and replaced with the following:

(a) Subject to Section 8, if a Change in Control or an Initial Public Offering
(as defined below) occurs during the Restricted Period, and the price per Share
(as determined by the Board in good faith) is valued at greater than $3.00 per
Share (a “Liquidity Event”) at the time of the Liquidity Event, a percentage of
the Restricted Stock Units that are unvested as of immediately prior to such
Liquidity Event will vest immediately prior to the occurrence of such Liquidity
Event. The percentage of the Restricted Stock Units that vest shall be
determined in accordance with the following schedule, subject to linear
interpolation for per Share values which fall between the values set forth
below. Shares in respect of any Restricted Stock Units that vest in accordance
with this Section 5 shall be issued to the Participant in accordance with
Section 15.

 

Per Share Value

  

Percentage of the Unvested

Portion of the Restricted

Stock Units that Vests

$3.00

   0%

$3.25

   33.3%

$3.50

   66.7%

$3.75

   100%

(b) Notwithstanding any provision of this RSU Agreement to the contrary, in the
event of a Change in Control, any unvested Restricted Stock Units shall become
fully vested in the event that the Participant’s Continuous Service is
terminated by the Company (or its successor in interest) without Cause, or as a



--------------------------------------------------------------------------------

result of the Participant’s resignation for Good Reason, during the twelve-month
period following a Change in Control, upon the date of such termination or
resignation, as applicable. Shares in respect of any Restricted Stock Units that
vest in accordance with this Section 5 shall be issued to the Participant in
accordance with Section 15.

 

2. The second paragraph of Section 5 shall hereby become the third paragraph of
Section 5 (as amended pursuant to this Amendment) and shall be renumbered as
“Section 5(c).”

 

3. Except as provided herein, all other terms of the RSU Agreement remain in
full force and effect.

 

4. This Amendment may be executed in two or more counterparts, and by different
Parties on separate counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.

 

SERENA SOFTWARE, INC.

 

By: Title: PARTICIPANT

 

Name:

Spousal Consent (if applicable):

The undersigned spouse of the Participant has read and hereby approves the terms
and conditions of this Amendment. In consideration of the Company granting his
or her spouse the Restricted Stock Units, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan, this Amendment, the
RSU Agreement and the Management Stockholders Agreement and, if the undersigned
resides in a community property state, further agrees that any community
property interest shall be similarly bound.

 

 

Signature of Spouse

Date:

 

 

[Signature Page to Amendment to RSU Agreement]